                                                                                                 FILED
                                                                                         CHARLOTTE, NC

                            IN THE UNITED STATES DISTRICT COI]RT                           AUG 2        2 2019
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA                      US DISTRICT COURT
                                    STATESVILLE DTVISION                           lArEcTc|f\l   l.\   r(\i.tr r^i a= il..


UNITED STATES OF AMERICA,
                                                            DOCKET NO. 5:19-CR-00042
          Plaintiff,

                                                            CONSENT ORDERAND
                                                          JUDGMENT OF FORFEITIJRE
MATTHEW CHARLES WESLEY,

          Defendant.

        WHEREAS, the defendant, MATTIIEW CHARLES WESLEY, has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily pleaded
guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal offenses under which forfeiture may
be ordered;

         WHEREAS, the defendant and the United States stipulate and agree that the property
described below constitutes property derived from or traceable to proceeds of the defendant's
offense(s) herein; property involved in the offenses, or any property traceable to such property;
and/or property used in any manner to facilitate the commission of such offense(s); or substitute
property as defined by 21 U.S.C. $ 853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to
forfeiture pursuant to 18 U.S.C. $ 924(d) and 28 U.S.C. 5 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final adjudication
herein; the defendant waives his interest, ifany, in the property and agrees to the forfeiture ifsuch
interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Cim. P. 32.2
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation ofthe forfeiture in the judgment against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(bX1) & (cX2), the Court finds that there is
the requisite nexus between the property and the offense(s) to which the defendant has pleaded
Cullty;

        WHEREAS, the defendant withdraws any claim previously submitted in response to an
administrative forfeiture or civil forfeiture proceeding conceming any of the property described
below. If the defendant has not previously submitted such a claim, the defendant hereby waives
all right to do so. Ifany administrative forfeiture or civil forfeiture proceeding conceming any of
the property described below has previously been stayed, the defendant hereby consents to a lifting
ofthe stay and conseots to forfeiture;


                                                  1
       WHEREAS, the undersigned United States Magistrate Judge is authorized to enter this
Order by the previous Order ofthis Court No. 3:05MC302-C (September 8, 2005);

        NOW, THEREFORE,           IT IS HEREBY ORDERED THAT the following property                   is
forfeited to the United States:

              o   Anderson Manufacturing AM-15, multi-caliber rifle, bearing serial number
                  18082561;
              r   Remington 870, 12 gauge shotgun, bearing serial number RF57227A;
              .   Ruger New Model Single 6, .22 caliber revolver, bearing serial number 63-
                  32594;
              o   Smith and Wesson M&P, 9mm caliber pistol, bearing serial number DVS9643;
                  and
              .   Assorted ammunition seized on or about March 21,2019 during the course of
                  the investigation.

        The United States Marshal and/or other property custodian for the investigative agency is
authorized to take possession and maintain custody ofthe above-described tangible property.

        If   and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. g 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice   ofthis
forfeihre.

       As to any firearms and/or ammunition listed above and/or in the charging instrument,
defendant consents to disposal by federal, state, or local law enforcement authorities upon such
legal process as they, in their sole discretion, deem to be legally sufficient, and waives any and all
right to further notice of such process or such destruction.

        Any person, other than the defendant, asserting any legal interest in the property may,
within thirty days ofthe publication ofnotice or the receipt ofnotice, whichever is earlier, petition
the court for a hearing to adjudicate the validity ofthe alleged interest.

       Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture, the United
States Attomey's Office is authorized to conduct any discovery needed to identifu, locate or
dispose   of the property, including    depositions, interrogatories, requests for production of
documents and to issue subpoenas, pursuant to Fed. R. Civ. P. 45.

       Following the Court's disposition of all timely petitions filed, a final order of forfeiture
shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third party files a timely petition,
this order shall become the final order and judgrnent of forfeiture, as provided by Fed. R. Crim. P.
32.2(c)(2), and the United States shall have clear title to the property and shall dispose of the
property according to law. Pursuant to Fed. R. Crim. P. 32.2(b)(4XA), the defendant consents that
this order shall be final as to defendant upon filing.
SO AGREED:




JOIIATHAN D. LETZRING




                        Sigred this 22nd day ofAugust,2019.




                        United States Magistrate Judge
                        Western District of North Carolina
